         Case 3:20-cv-00857-MEM-DB Document 4 Filed 06/08/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

CARLOS M. RIVERA                         :

                   Petitioner            :    CIVIL ACTION NO. 3:20-0857

          v.                             :         (JUDGE MANNION)

                                         :
Superintendent GARMAN,
                                         :
                   Respondent


                                MEMORANDUM

   I.      Background

         Petitioner, Carlos Rivera, an inmate confined in the Rockview State

Correctional Institution, Bellefonte, Pennsylvania, filed the instant petition for

writ of habeas corpus pursuant to 28 U.S.C. §2254. (Doc. 1). He challenges

a sentence imposed by the Berks County Court of Common Pleas. Id.

         For the reasons outlined below, the petition will be transferred to the

United States District Court for the Eastern District of Pennsylvania.



   II.     Discussion

   “The federal habeas corpus statute straightforwardly provides that the

proper respondent to a habeas petition is ‘the person who has custody over
      Case 3:20-cv-00857-MEM-DB Document 4 Filed 06/08/20 Page 2 of 3




[the petitioner], 28 U.S.C. §2242, see also §2243 ....’[T]hese provisions

contemplate a proceeding against some person who has the immediate

custody of the party detained, with the power to produce the body of such

party before the court or judge, that he may be liberated if no sufficient

reason is shown to the contrary.” Rumsfeld v. Padilla, 542 U.S. 426, 433-436

(2004)(citations omitted). There is no question that this Court has jurisdiction

over Agnew’s petition.

   However,     notwithstanding     the   issue    of   jurisdiction,   a   court

may transfer any civil action for the convenience of the parties or witnesses,

or in the interest of justice, to any district where the action might have been

brought. 28 U.S.C. §1404(a); See also, Braden v. 30th Judicial Circuit of

Kentucky, 410 U.S. 484 (1973). Because habeas proceedings are generally

considered civil in nature, see Hinton v. Braunskill, 481 U.S. 770, 776 (1987),

the term “civil action” includes habeas petitions. Parrott v. Government of

Virgin Islands, 230 F.3d 615, 620 (3d Cir. 2000).

Title 28 U.S.C. § 2241 (d) provides:

      (d) Where an application for a writ of habeas corpus is made by a
      person in custody under the judgment and sentence of a State court of
      a State which contains two or more Federal judicial districts, the
      application may be filed in the district court for the district wherein such
      person is in custody or in the district court for the district within which
      the State court was held which convicted and sentenced him and each
      of such district courts shall have concurrent jurisdiction to entertain the
      application. The district court for the district wherein such an

                                       -2-
        Case 3:20-cv-00857-MEM-DB Document 4 Filed 06/08/20 Page 3 of 3




       application is filed in the exercise of its discretion and in furtherance of
       justice may transfer the application to the other district court for hearing
       and determination.

       Since the amendment of that section, it has been the agreed practice

of   the     United   States   District    Courts   for   the   Eastern,   Middle

and Western Districts of Pennsylvania, to transfer any habeas petitions filed

by a petitioner incarcerated in their respective districts to the district which

includes the county where the conviction was had. The Petitioner is attacking

a sentence imposed by the Court of Common Pleas for Berks County,

Pennsylvania. Since the trial court, as well as any records, witnesses and

counsel, are located within the United States District Court for

the Eastern District of Pennsylvania, it would be prudent to transfer this

action to the Eastern District.

       A separate Order will be issued.



                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
DATE: June 8, 2020
20-0857-01




                                          -3-
